           Case 5:19-cv-00344-KGB Document 44 Filed 02/01/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

ETHAN SHADELL                                                                     PLAINTIFF
ADC #164173

V.                             No. 5:19CV00344-KGB-JTR

KENNETH STARKS,
Captain, et al.                                                               DEFENDANTS

                                           ORDER

       In this § 1983 prisoner case, Plaintiff Ethan Shadell alleges that Defendants

Quintin Mixon (“Mixon”) and Captain Kenneth Starks (“Starks”) used excessive

force against him and that Defendants Lakendra Smith (“Smith”) and Markilo Bray

(“Bray”) failed to intervene to protect him. Defendants Mixon, Starks and Smith

timely answered.1 Doc. 9. Bray did not.

       On September 29, 2020, Defendant Markilo Bray (“Bray”) filed a Response

to an Order from the Court directing him to show cause why default should not be

entered against him. Doc. 28. In his response, Bray denies having any verbal or

physical contact with Plaintiff Shadell on the date in question.

       The Court in its discretion declines to find Bray in default. “There is a strong

public policy, supported by concepts of fundamental fairness, in favor of trial on the



       1
         In their Answer Mixon, Starks, and Smith deny violating Shadell’s constitutional rights
and also deny that Shadell exhausted his administrative remedies.
        Case 5:19-cv-00344-KGB Document 44 Filed 02/01/21 Page 2 of 2




merits ... particularly when the monetary damages sought are substantial.” Swink v.

City of Pagedale, 810 F.2d 791, 793 n.2 (8th Cir. 1987). Further, “[w]hen co-

defendants are similarly situated, inconsistent judgments will result if one defendant

defends and prevails on the merits and the other suffers a default judgment.” Angelo

lafrate Constr., LLC v. Potashnick Constr., Inc., 370 F.3d 715, 722 (8th Cir. 2004).

Finally, Arkansas law provides, under the common-defense doctrine, that a timely

filed answer by a co-defendant inures to the benefit of a defaulting co-defendant.

Richardson v. Rodgers, 334 Ark. 606, 612, 976 S.W.2d 941, 944-45 (1998).

      The Court will treat Bray’s Response, Doc. 28, as an “Answer.” The Clerk

of the Court is directed to redesignate the Response as an “Answer.”

      IT IS SO ORDERED this 1st day of February, 2021.




                                        UNITED STATES MAGISTRATE JUDGE




                                          2
